Citation Nr: 1446435	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  10-17 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from June 1980 to July 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In October 2012, December 2013 and April 2014, the Board remanded the claim for additional development.


FINDING OF FACT

The Veteran does not have a psychiatric disability, including PTSD that had its clinical onset in service or is otherwise related to active duty. 


CONCLUSION OF LAW

The criteria for service connection of a psychiatric disability, to include PTSD, have not been met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009, prior to the initial adjudication of the claim, of the information and evidence needed to substantiate and complete the claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations. There is no evidence that additional records have yet to be requested, or that additional examinations are in order.

Accordingly, the Board will address the merits of the Veteran's claim.

Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, such as psychoses or organic diseases of the nervous system, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

Service connection for posttraumatic stress disorder (PTSD) requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)]; a link, established by medical evidence, between the Veteran's current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If a PTSD claim is based on a claimed in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the incident.  38 C.F.R. § 3.304(f).

In a January 2009 statement, the Veteran reported being shot in the face with a blank cartridge.  He stated that he did not receive any medical care for this event but he continues to have disturbing memories of it and has struggled with nightmares in the past.  He felt that he developed a psychiatric disability as result of that incident and that his current substance abuse was caused or aggravated by such psychiatric disability.  He stated that he began abusing alcohol during service and drugs shortly after his discharge.  He acknowledged that did not seek actual treatment until August 2008 at a VA hospital.

Contrary to the Veteran's statement that he did not receive any medical care for having been shot in the face with the blank cartridge, the service treatment records do show that in October 1982 the Veteran reported to the unit dispensary after being shot with a rifle with a blank  and dust cover.  Objectively, there was swelling and loss of blood from the left cheek, and the assessment was a hematoma between the mandible and zygomatic bone.  The wound was cleaned and an ointment was applied to stop burning.  He was seen for follow-up care for the burn wound the next day.  However, service treatment records reflect no findings or a history indicative of a psychiatric disorder in service.   

VA treatment records dated in August 2008 show that the Veteran was seen for substance abuse and mental health treatment and was diagnosed with polysubstance abuse and depressed mood.  February 2009 VA mental health treatment records show diagnoses of depressive disorder NOS, psychosis NOS, alcohol dependence, cannabis abuse/dependence and cocaine abuse/dependence.

The Veteran underwent a VA mental disorders examination in April 2009.  The Veteran reported that he felt that the main contributor to PTSD would be the time when he was shot in the cheek with a dust cover.  He knew it was a blank and he knew that he was hit by a dust cover.  He could not think of any other issues that may have contributed to a trauma that would justify having PTSD.  He reported first using alcohol at the age of 15 prior to the military and using it with more frequency after he joined the military at the age of 18.  The diagnoses were alcohol dependence in remission while in treatment; cannabis dependence in remission while in treatment; cocaine dependence in remission while in treatment; depressive disorder, NOS; psychosis, NOS; and personality disorder, NOS with antisocial characteristics.  The examiner opined that alcohol abuse pre-existed service and was not caused by any incident in service and predated active duty; depressive disorder was not a result of any event incurred during service; and a diagnosis of PTSD was not appropriate, there were no related symptoms and the initial criteria of a traumatic event was not justified.  The examiner concluded that there was no indication that anything the Veteran experienced during service caused the psychiatric disorder or exacerbated the substance abuse.  The examiner noted that depression, polysubstance abuse and personality disorder aggravated each other, but were unrelated to issues the Veteran experienced in service.  The examiner indicated that the severity of the Veteran's substance abuse was due to the natural progression and unrelated to service.  The examiner stated that the severity of the Veteran's substance abuse, depression and psychosis were due to substance abuse, and a personality disorder was the result of factors other than anything the Veteran experienced during service.         

On VA psychiatric examination in February 2013, the examiner diagnosed the Veteran with alcohol, cannabis and cocaine dependence, in remission.  The examiner indicated that the Veteran did not meet the DSM-IV full criteria for PTSD.  The examiner opined that it was less likely than not that the diagnoses of alcohol, cannabis, and cocaine dependence were caused by, the result of, or were permanently aggravated by any other mental disorder.  The examiner noted that the Veteran's report of PTSD symptoms was sub-threshold by quantity, frequency, and intensity based on the Veteran's self-report and a review of his medical records.  The examiner determined that the active diagnosis of a psychotic disorder contained in the Veteran's VA medical records was inappropriate as the Veteran did not meet the diagnostic criteria for that disorder.  The examiner noted that the diagnosis was not supported by psychological testing or a rationale for the diagnosis sufficient to meet the formal criteria for a mental illness.

The Veteran underwent a VA Disability Benefits Questionnaire (DBQ) in January 2014.  He would not discuss any potential stressors at the examination.  The examiner noted that in previous examinations the Veteran alluded to being shot in the face with a blank cartridge while in service.  He also alluded to "something else" that allegedly happened, but he would not discuss it.  The examiner noted that the Veteran did not have a diagnosis of PTSD that conforms to DSM-V criteria based the current evaluation.  Current diagnoses were alcohol use disorder; cannabis use disorder; cocaine use disorder; persistent depressive disorder, secondary to substance use withdrawal and the pervasive shambles of his life due to his long AODA (alcohol and other drug abuse) history.  


The Veteran underwent further VA DBQ examination in May 2014.  The examiner noted that the Veteran did not have a diagnosis of PTSD that conforms to DSM-V criteria based the current evaluation.  Current diagnoses were alcohol, cannabis and cocaine dependence in remission and depressive disorder not otherwise specified.  The examiner stated that a diagnosis of psychosis was not made as it was questioned in the past due to lack of adequate documentation.  Also, Veteran did not present with any other symptoms to suggest a psychosis.  The examiner opined that the Veteran's depressive disorder was less likely than not caused by or relate d to his military service.  The examiner explained that a review of the record did not uncover any evidence of a mental health disorder during active military service.  The examiner also noted that the Veteran was not formally diagnosed with depression until many years post-military discharge.  The examiner noted that further assessment, including psychological testing, was not indicated as it could not shed additional light on the Veteran's mental health condition nor could it assist in identifying any nexus between his mental health condition and military service.   

Based on the evidence presented in this case, service connection is not warranted for a psychiatric disability.  Initially, the Board finds that service connection is not warranted for PTSD.  In this respect, the Board finds the VA examiners determinations that the Veteran does not have PTSD are highly probative as the determinations are supported by explanation for why the diagnosis was not proper and are based on findings consistent with the medical records.  Thus, the Board finds the Veteran does not have PTSD. 

Service connection is also not warranted for a psychiatric disability other than PTSD. The Board acknowledges that the evidence indicates that the Veteran has a depressive disorder.  The record also indicates that the Veteran has a psychotic disorder but the February 2013 and May 2014 VA examiners have questioned the validity of this diagnosis as it was not supported by psychological testing.  In either respect, the probative evidence does not indicate that the depressive disorder or a psychotic disorder began during, was aggravated by, or is causally related to military service.  In addition, there is no evidence of a psychotic disorder that manifested to a compensable degree within one year of the Veteran's discharge from service.

The service medical records reflect no diagnosis of a psychiatric disability.  The first diagnosis of a psychiatric disability dates more than 25 years after separation from military service, and VA examiners have provided opinions indicating that a current psychiatric disability did not begin during service.  Furthermore, the probative evidence does not suggest a link between a psychiatric disability and military service. The record does not include any probative medical opinions linking a current psychiatric disability to military service, though it does include VA examiners' probative opinions that it is not attributable to military service.  Finally, the Board acknowledges that the Veteran also has been diagnosed with a personality disorder.  A personality disorder is not a disease for the purposes of service connection, however.  38 C.F.R. § 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996).

Based on the absence of probative evidence linking a psychiatric disability to military service, the Board finds the preponderance of the probative evidence does not indicate that a current psychiatric disability is related to military service.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection is not warranted.



ORDER

Service connection for a psychiatric disability, to include PTSD, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


